The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Applicant’s amendments and remarks filed 6/21/22 are acknowledged. Claims 1, 2, 4 – 8, and 10 have been amended and claims 11 – 21 canceled. Claims 1 – 10 are pending.

Response to Amendments / Arguments
Applicant's amendments have obviated the objections to claims 17 and 21.
Applicant's amendments have obviated the rejections of claim 21 under 35 USC 112.
Applicant's amendments have obviated the previously raised rejections under 35 USC 102 and necessitated new rejections under 35 USC 103.
Applicant's arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 have been fully considered but they are not persuasive, as detailed below. Furthermore, Applicant's arguments are moot in view of the new grounds of rejections, as necessitated by Applicant’s amendments. Specifically, the new limitations in independent claim 1 define that a further module and a photodetection device are integrated as a common module. Such an arrangement was addressed for claim 11 in the Office Action of 1/21/22 and rejections under 35 USC 103 were applied. Accordingly, the Examiner applies similar rejections to amended claim 1 with a proper mapping of the teachings in Wight to the corresponding recited limitations.    
With respect amended claim 1, Applicant cites Wight (23:3-9) and asserts that “By contrast, independent claim 1 as currently amended requires "a first module comprising a first plurality of waveguides arranged into an array, said first module having at least a surface of emitters, wherein each waveguide is coupled to at least one optical input, whereby said waveguide simultaneously carries optical signals. It is therefore not concerned with selective beam steering but with throughput through multiple waveguides at the same time” (p. 6 of the Remarks, Applicant’s emphasis).
The Examiner notes the following:
(i)	Amended claim 1 recites that the first plurality of waveguides are emitters and simultaneously carry optical signals, whereas the passage in Wight quoted by Applicant refers to a second plurality of waveguide which are receivers. Hence, Applicant’s quotation has no merit. 
(ii)	As was detailed in the Office Action of 1/21/22 (pp. 3 – 5) and detailed in annotated Fig. 16 of Wight provided therein, the first plurality of waveguides are emitters and simultaneously carry optical signals. Hence, they meet the corresponding recited limitations. Applicant’s argument drawn to beam steering is moot, because the present form of claim 1 neither defines a specific application nor provides enough distinction from the SLM device of Wight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wight et al (US 5,239,598).
Regarding claim 1, Wight discloses (e.g., Figs. 1, 10, and especially 16; 7:28 – 10:64 and especially 22:15 – 23:18) a spatial light modulating (SLM) device 200 comprising (see annotated Fig. 16 below): 
at least one optical input (comprising at least one of input light 230 and light beams received by light-receiving waveguides 222; “Light indicated by an arrow 230 is focused on an end face of which edge 202 is illustrated. The light diverges in spreading region 208 and reaches the beam steering waveguides 206” at 22:55 – 58), 
at least one optical output (comprising the optical outputs of waveguides 206 and/or the optical outputs of waveguides 222; “The receive waveguides 222 terminate at an end face of the device 200 having an edge 226, and from which optical output is obtained” at 22:48 – 51, emphasis added), 
a first module comprising a first plurality of waveguides 206 (light-emitting waveguides) arranged into an array, the first module having at least a surface of emitters (defined by end faces of grooves 204), wherein each waveguide 206 is coupled to at least one optical input 230 (either a single/common optical input or multiple individual inputs/sources, as detailed below), whereby the waveguide 206 simultaneously carries optical signals, and the first module further comprises at least one light modulating element 210 (electrodes) for modulating light passing through at least one of the first plurality of waveguides 206 (“The output beam from the waveguides 206 in central region 224 is directionally controlled by voltages on the electrodes 210” at 22:58 – 61; “The optical path length in each waveguide 30 is varied by varying the voltage applied to the respective aluminum layer 32 …This reverse biases the respective Schottky barrier diode, which enhances the diode depletion region and increases the electric field in each waveguide. This alters the waveguide refractive index and optical path length” at 10:47 – 58); 
wherein the first plurality of waveguides 206 and the at least one light modulating element 210 are integrated in a common module (integrated in a common chip 14 having edges 202,226, as shown in Figs. 1 and 16; “The device 10 comprises an n+ (heavily doped n-type) GaAs substrate 14” at 7:31 – 33; “The device 200 may be part of a larger semiconductor chip” at 23:13 – 16), the surface of emitters (defined by the right endfaces of light-emitting waveguide 206) forming an interface with a free space region 224 (a left portion thereof) occupied in part by a solid medium (e.g., GaAs; 7:31 – 33): indeed, the region 24 does not have grooves 204,220 that define waveguides 206,222 and, as such, does not provide a waveguiding effect (“A second set of eight grooves 220 is etched down to the buried cladding layer, and defines seven receive waveguides 222. The receive waveguides 222 are arranged to accept light form the beam steering waveguides 206, and are separated from them by a central ungrooved region 224 1.8 mm in length” at 22:40 – 45, emphasis added).  

    PNG
    media_image1.png
    579
    899
    media_image1.png
    Greyscale
The SLM device of Weight also comprises a further module comprising a second plurality of waveguides 222 (light-receiving waveguides) arranged into an array, the further module having at least a surface of receivers (defined by the left endfaces of the waveguides 222) forming an interface with a free space region 224 (a right portion thereof) occupied in part by a vacuum, gas, liquid, and/or solid medium (22:40 – 45). 


Annotated Fig. 16 of Wight.

Further, Wight considers that the SLM device in Fig. 16 can comprise photodetectors to perform photodetection and detect at least one characteristic of the modulated light from the waveguide 206, such as the intensity of light (“The device 200 may be part of a larger semiconductor chip or wafer (not shown) incorporating additional optical or electro-optic processing. In particular, the receive waveguides 222 might terminate at respective detectors providing electrical signals for subsequent processing” at 23:13 – 18; Fig. 22 explicitly shows photodetectors 418; “Light output form the waveguides is indicated by lines such as 414, and is focused by a lens 416 on to a vertical planar array 418 of detectors, of which one horizontal line of detectors is illustrated. Individual detectors are indicated by D symbols with reference suffixes 1 to 7. Output signals from the detector array 418 pass to a digital electronic processor 420” at 26:54 – 61). 
while the embodiment in Fig. 16 uses an intervening light spreading region 208 to provide light to the plurality of waveguide 206 from a single optical input 230 (e.g., from a single/common source/laser), Wight also teaches two alternative arrangements, one of them comprising multiple optical inputs, wherein each optical input is provided by a corresponding/different integrated laser and optically coupled into a corresponding/different waveguide of the plurality of input waveguides (“The laser may alternatively be integrated on the same semiconductor wafer as the device 10 … the waveguides may be illuminated from differing sources, so long as such sources are phase coherent with one another”; 13:43 – 49, emphasis added). Wight also considers that the SLM device in Fig. 16 can further comprise photodetectors (“The device 200 may be part of a larger semiconductor chip or wafer (not shown) incorporating additional optical or electro-optic processing. In particular, the receive waveguides 222 might terminate at respective detectors providing electrical signals for subsequent processing” at 23:13 – 18, emphasis added). Wight teaches that photodetectors can be integrated with optical waveguide and lasers in a same/common semiconductor wafer/chip (“The ADC 400 incorporates a reference light beam path via mirrors 422 and 424. This path may be integrated as a waveguide within the semiconductor wafer in which the device 402 is formed. Similarly, the lens 416, detector array 418 and processor 420 may be integrated in such a wafer” at 28:47 – 52, emphasis added). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the plurality of waveguides 206 in the embodiment in Fig. 16 of Wight can each receive light from a corresponding/different optical input that is provided by a corresponding/different optical source/emitter (e.g., a laser) and that the optical outputs by the plurality of waveguides 222 can each be received by a corresponding/different photodetector, wherein the optical sources/emitters, the waveguides 206,222, and the photodetectors are integrated in a same/common wafer/chip/module as taught by Wight for the disclosed embodiments (as quoted above).  

    PNG
    media_image2.png
    838
    1770
    media_image2.png
    Greyscale
Such a modified embodiment rendered obvious by the teachings of Wight is a receiver-transmitter SLM device that is illustrated in the Figure below. 

Figure.    	A modified embodiment rendered obvious by the teachings of Wight (produced from Fig. 16 by explicitly showing an array of emitters and an array of receivers, per express teachings of Wight).

In such SLM device, the further module comprises at least one photo-detection device, wherein the second plurality of waveguides 222 of the further module and the photo-detection device are integrated as a common module.
In light of the foregoing analysis, Wight teaches expressly or renders obvious all of the recited limitations. 
Regarding claim 2, Wight expressly teaches that the first module (providing optical modulation) has an electro-optic interconnection 212 (electrodes pads) for connection to a processing system (e.g., comprising an electronic processor 420 in Fig. 22; “The waveguides 206 have electrodes 210 connected to bond pads 212, of which two of each are illustrated” at 22:35 – 37; “The optical path length in each waveguide 30 is varied by varying the voltage applied to the respective aluminum layer 32. The aluminum layers 32 form Schottky barrier contact to the waveguides 30, and each metal/semiconductor combination 32/30 is a Schottky barrier diode. Each aluminum layer 32 is biased negative with respect to earth by the relevant voltage source 36 in each case. This reverse biases the respective Schottky barrier diode, which enhances the diode depletion region and increases the electric field in each waveguide. This alters the waveguide refractive index and optical path length” at 10:47 – 58; “The light is confined to one of the waveguides 222 selected in accordance with bond pad voltages. The device 200 may be part of a larger semiconductor chip or wafer (not shown) incorporating additional optical or electro-optic processing” at 23:13 – 17).  
Regarding claim 3, Wight expressly teaches that the at least one light modulating element comprises an electro-optic phase-shifter (“The optical path length in each waveguide 30 is varied by varying the voltage applied to the respective aluminum layer 32. The aluminum layers 32 form Schottky barrier contact to the waveguides 30, and each metal/semiconductor combination 32/30 is a Schottky barrier diode. Each aluminum layer 32 is biased negative with respect to earth by the relevant voltage source 36 in each case. This reverse biases the respective Schottky barrier diode, which enhances the diode depletion region and increases the electric field in each waveguide. This alters the waveguide refractive index and optical path length” at 10:47 – 58).  While Wight does not cite other suitable/workable modulation effects/mechanism and materials, the Examiner takes official notice that electro-optic polymers are well known as a suitable/workable material for electro-optic modulation. Alternatively or additionally, the Examiner takes official notice that the thermo-optic effect is well known in the art and used in thermo-optic phase-shifters (which comprise heat-generating resistive/ohmic heaters). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the phase modulation in the SLM device of Wight can produced by using an electro-optic polymer and/or a resistive/ohmic heater (via the thermo-optic effect) as suitable/workable means of producing optical phase modulation.   
Regarding claim 4, Wight teaches an embodiment (Fig. 27; 31:36 – 59) comprising a micro-lens array 566 (of a parabolic shape) for capturing light after passing through a plurality of waveguides 562 and projecting the captured light (as plane light wave 572) towards a free space region occupied in part by a solid medium. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the array of waveguides 206 in the embodiment in Fig. 16 of Wight can have, in accordance with the arrangement/embodiment in Fig. 27, a corresponding array of micro-lens that are disposed after (downstream) the waveguides 206 for capturing the modulated light after passing through the waveguides 206 and projecting the captured modulated light towards a free space region 224 occupied in part by a solid medium (e.g., GaAs; 7:31 – 33), as a suitable/workable design choice considered by Wight. 
Regarding claim 5, while the embodiment in Fig. 16 uses an intervening light spreading region 208 to provide light to the first plurality of waveguides 206 from a single optical input 230 (e.g., from a single/common source/laser), Wight also teaches that “The laser may alternatively be integrated on the same semiconductor wafer as the device 10. Light may then be distributed to individual waveguides by a branched manifold waveguide arrangement” (13:43 – 47, emphasis added). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the plurality of waveguides 206 in the embodiment in Fig. 16 of Wight can be comprised, in accordance with the above-referenced teachings of Wight, in a manifold (1 x N) waveguide so that the plurality of waveguides 206 branch out from a single waveguide coupled to the optical input, as a suitable/workable design choice considered by Wight.  
Regarding claim 6, Wight expressly teaches that the first module integrates the first plurality of waveguides 206 and possesses a light-emitting surface (defined by the right/light-emitting endfaces of waveguides 204) and a light-receiving surface (defined by the left/light-receiving endfaces of waveguides 222).  
Regarding claim 7, Wight discloses a variety of suitable/workable implementations of SLM devices with different functions (e.g., a beam-steering device in Fig. 16; an RF pulse analyzer in Fig. 26, and a time-integrating correlator at 31:3-5), shows individual units (Figs. 15, 16, 22, 25, and 26), considers that they can be comprised into a larger integrated system of optical processing (“The device 200 may be part of a larger semiconductor chip or wafer (not shown) incorporating additional optical or electro-optic processing” at 23:13 – 16, emphasis added; “The advantages of phase control focusing with a device of the invention include the ability to increase illumination intensity and address finer detail in a scanned field remote form the array. This is beneficial in imaging and optical storage systems” at 26:5 – 9), and hence renders obvious an optical processing system comprising a plurality of SLM devices with the same or different functions. Such SLM devices can be configured to communicate through a common free space region occupied in part by a vacuum, gas, liquid, and/or solid medium (e.g., GaAs; 7:31 – 33), as illustrated in Figs. 16, 22, 25, and 26.  
Regarding claim 8, Wight teaches an embodiment (Fig. 27; 31:36 – 59) comprising a micro-lens array 566 (of a parabolic shape) which is disposed after the light-emitting waveguides 206 and within the free space region 224. Figures 22, 25, and 26 illustrate additional embodiments each of them comprising a lens. It would have been obvious to a person of ordinary skill in the art, and well within it, to properly select and position at least one lens between the first and further modules in order to optically couple them with optimized light distributions (e.g., collimated, focused, diverged, etc). 
Regarding claim 9, Wight considers that at least one SLM device interfaces with electronic components, such as voltage sources and/or digital-to-analog converters, that provide a variety of electric signals, e.g., a modulating voltage to the light modulating elements (electrodes 210 in Fig. 16) for electro-optic modulation and a bias voltage(s) (“… each waveguide might receive a sequence of bias voltages from a respective digital to analog (D/A) converter supplied with digital waveguide voltage information from a respective memory. Clock signals supplied to the memory would accordingly produce successive waveguide output beam phase values” at 21:63 – 68; “Using memories and D/A converters to provide waveguide voltages, memory clock rates of up to 0.3 GHz may be implemented with known digital electronic devices” at 22:9 – 12). The Examiner took official notice in the Office Action of 1/21/22 that it was well known in the art that such electronic components are commonly disposed on printed circuit boards. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. It would have been obvious to a person of ordinary skill in the art, and well within it, to dispose a variety of electronic components considered by Wight on a printed circuit board in order to facilitate multiple electrical connections among the components and the SLM device(s). The instant specification defines that a printed circuit board is an example of an electro-optic carrier (“   the systems and system configurations may be constructed using methods that allow interconnection between some or all electrical and/or optical components using an electrical, optical, or electro-optic carrier device with functionality similar to that of a printed circuit board providing electrical interconnection of mounted electrical components and devices, and may be a printed circuit board that supports optical interconnect and/or a carrier chip, hereafter referred to as a carrier chip” at para. 0144), emphasis added).    
Regarding claim 10, Wight considers that the SLM device in Fig. 16 can comprise photodetectors to perform photodetection and detect at least one characteristic of the modulated light from the waveguide 206, such as the intensity of light (“The device 200 may be part of a larger semiconductor chip or wafer (not shown) incorporating additional optical or electro-optic processing. In particular, the receive waveguides 222 might terminate at respective detectors providing electrical signals for subsequent processing” at 23:13 – 18; Fig. 22 explicitly shows photodetectors 418; “Light output form the waveguides is indicated by lines such as 414, and is focused by a lens 416 on to a vertical planar array 418 of detectors, of which one horizontal line of detectors is illustrated. Individual detectors are indicated by D symbols with reference suffixes 1 to 7. Output signals from the detector array 418 pass to a digital electronic processor 420” at 26:54 – 61). 
As a relevant comment and aside, it is noted that any light wave has 4 characterizes, i.e., its amplitude/intensity, frequency/wavelength, phase, and polarization. Claim 10 merely recites a variety of possible combination/permutations of the 4 characteristics. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896